Citation Nr: 1416861	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1970 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

By a decision dated in December 2012, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran appealed the Board's December 2012 decision to the Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to service connection for a low back disability.  In a July 2013 Order, the Court endorsed the JMR and vacated that portion of the December 2012 Board decision denying entitlement to service connection for a low back disability.  The Veteran's claim was returned to the Board for compliance with the instructions in the July 2013 Court-adopted JMR.  

In December 2013, the Board remanded the Veteran's claim to obtain a new VA examination with an adequate opinion for the Veteran's low back disability.  In February 2014, the RO provided the Veteran with a new VA examination.  The AMC readjudicated the Veteran's claim in a Supplemental Statement of the Case (SSOC) dated in January 2014.  The Veteran's claims file has been returned to the Board for further appellate review.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  





FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a current low back disability that was initially manifested in service, manifested within one year of service separation, or is otherwise etiologically related to service.  


CONCLUSION OF LAW

The Veteran's low back disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Concerns 

As was alluded to in the Introduction, the Board remanded the Veteran's claim for entitlement to service connection for a low back disability in December 2013 for additional evidentiary development.  In particular, the Board found that the July 2012 VA examiner provided an inadequate rationale because the examiner impermissibly relied upon the absence of contemporaneous medical evidence to support his negative conclusion.  The Court also found that the examiner failed to explain why he found that the Veteran's low back condition more likely appeared to be a continuation of his post-service workplace injuries.  As such, the Board remanded the Veteran's claim for entitlement to service connection for a low back disability in December 2013 for a new VA examination with an adequate rationale.  
As noted above, the AMC then readjudicated the Veteran's claim for entitlement to service connection for a low back disability in a February 2014 SSOC.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in July 2008.  This letter notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  




      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  A letter dated in March 2010 informed the Veteran that identified service treatment records from the David Grant Medical Center had not been obtained, as the custodian of the records advised that a thorough review of the files revealed no evidence of a current file for the Veteran.  The Veteran was provided with additional time to furnish any medical or lay evidence in support of his claim.

As discussed above, a VA examination was obtained in July 2012 whereby the examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion.  In a December 2013 remand, the Board requested a new VA examination and opinion.  In February 2014, the Veteran was provided with a new VA examination.  The new VA examination included an opinion which discussed the etiology of the Veteran's low back disability and explained why the Veteran's condition more likely appeared to be a continuation of his post-service workplace injuries.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In order to show a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

      Factual Background

The Veteran contends that during basic training in June 1970, he was made to carry a very heavy locker in front of him with stretched hands by his sergeant as punishment for leaving his locker open.  He contends that since this incident, he has had back pain.  

The Veteran's service treatment records show that in September 1972, the Veteran presented with complaints of a stiff neck and occasional spasms in his back precipitated by sudden movement in his neck.  Examination revealed some tenderness of the left upper trapezius muscle with good range of motion of the neck and back.  Valium, heat, and massage were advised.  The remaining service treatment records are negative for subsequent complaints or treatment relating to the Veteran's low back.

A private medical record dated in June 1992 indicates an assessment of spondylolisthesis at L3-4 with spondylosysis at the same level.  The record makes no reference to any in-service back injury, rather the record notes a post service work related injury.  Specifically, the provider noted that he had participated in the Veteran's treatment for his lower back following an industrial injury in 1979.  He noted that there was a disc herniation that nearly required surgery, but that improvement followed.  He indicated that in 1991, the Veteran experienced another industrial accident.  He noted that in March 1992, the Veteran had recorded radiographic findings of spondylolysis and some spondylolisthesis, which had not been noted before.

A January 1993 X-ray report indicates that old compression fractures were seen in the lower thoracic spine, with a resulting kyphosis.

In an April 2008 statement, the Veteran related that he had been punished by his sergeant by having to hold his heavy security locker straight in front of him and march twice around the barracks.  He indicated that the next day, he requested to be seen at the infirmary because he was experiencing back spasms, but he was denied medical treatment.  He stated that he continued to experience problems, and that he had been seeing a chiropractor every two weeks for the previous five years.

In an April 2008 statement, the Veteran's wife noted that she met the Veteran in 1973, and he told her of the incident during basic training.  She indicated that the position the Veteran was required to assume was not ergonomically correct and that it was a "known fact" that it could case back injuries and strain on the back muscles.  In an August 2009 statement, he Veteran's wife indicated that she has been a registered nurse for 35 years.

An October 2009 statement from T.B., DC, indicated that her practice has treated the Veteran since 2003.  She noted that he sought treatment for a 40 year history of back pain.  She reiterated the in-service incident, and indicated that the distinct trauma had caused spondylolisthesis of the L3 vertebra relative to L4.  She stated that those conditions had caused significant osteoarthritic degenerative changes in his lumbar disc spaces.  She listed numerous diagnoses, and stated that they were all consistent with the original trauma 40 years previously.

In a February 2010 statement, the Veteran's former service colleague indicated that he was in basic training with the Veteran and witnessed the security locker incident.  He related that the Veteran was ordered to hold his security locker in front of him with his arms extended and walk around the open bay twice at a slow pace.  The Veteran's former service colleague noted that after this incident, the Veteran appeared to be in severe pain and discomfort.  He indicated that the Veteran told him that he was still in pain and discomfort several days after this incident.

In a February 2011 statement, a private physical therapist stated that the Veteran had received multiple treatments at his physical therapy office for his back on and off over the many years that he had been working there, from 1974 until approximately 2000.  He indicated, however, that he had no records to depend upon for accuracy as his office retained records for only seven years.

In a July 2012 statement, C.H., DC, indicated that she had been treating the Veteran since March 2010.  She reiterated the incident during basic training, and noted the Veteran's report that he began to have low back problems immediately.  She noted that the activity ordered by the sergeant placed an unnatural load on the Veteran's vertebral bodies, ligaments, and discs, and that he underwent immediate injury and trauma to the low back.  She stated that during such traumatic events, the muscles and ligaments supporting the spine become overstretched or torn, and the adjacent discs begin to bulge, tear, or rupture.  She noted that some type of physical treatment was imperative immediately to prevent early degeneration and other accompanying long term chronic problems.  

In a VA examination dated in July 2012, the Veteran's history was reviewed.  The Veteran described the incident in service and stated that he had severe back pain at that time.  The examiner acknowledged the 1972 entry in the service treatment records regarding neck stiffness.  He also noted private medical records indicating two post-service back injuries.  Following examination and interview of the Veteran, the examiner opined that the low back disability was less likely than not incurred in or caused by the claimed in-service injury.  He reasoned that there were no notes available regarding the in-service incident, but acknowledged the September 1972 entry referring to neck stiffness.  He pointed out that at that time, range of motion of the back was good, and there were no ongoing issues regarding that complaint.  He indicated that there was no medical notation in the service records that would indicate any injury or evaluation for low back pain, and nothing in the claims file to indicate that the Veteran had any evaluation or treatment for a low back condition during the years following separation from service.  He pointed to the Veteran's post-service work injuries and concluded that the Veteran's current back condition, spondylolisthesis at L3-4 with degenerative joint disease, appeared to be a continuation of the work-related injuries.

Pursuant to the Board's December 2013 remand, the Board was provided another examination, from the same examiner, for his low back disability in February 2014.

In a VA examination dated in February 2014, the Veteran's history was reviewed.  The examiner diagnosed the Veteran with degenerative arthritis of the spine, grade 1 anterolisthesis of L4 on L4, and compression deformities of T10, 11 and 12.  The examiner acknowledged the incident in basic training.  He noted that the Veteran indicated that he had severe back pain following this incident; however, he did not seek medical help for fear of being punished again.  The examiner referenced the September 1972 entry referring to neck stiffness.  He pointed out that at that time, range of motion of the back was good, and there were no ongoing issues regarding that complaint.  He indicated that there was no medical notation in the service records that would indicate any injury or evaluation for low back pain, and nothing in the claims file to indicate that the Veteran had any evaluation or treatment for a low back condition during the years following separation from service.  

The examiner discussed medical notes from the Veteran's private doctors, which indicated the Veteran injured his lower back in 1979 in a work-related injury and was diagnosed with lumbar disc disease.  The examiner noted that the Veteran had another work-related injury in 1992, when he was trying to restrain an unruly boy, and was subsequently diagnosed with spondylolisthesis at L3-4.  He noted that there were degenerative changes noted at this level.  The examiner noted that July 2012 X-rays of the LS spine showed multilevel degenerative joint disease of the LS spine with grade 1 anterolisthesis of L3 on L4 and loss of vertebral body height and compression deformities of T10, 11, and 12.  He explained that this indicates a progression of LS pathology since 1992 with new findings of compression deformities that are most likely due to age-related osteoporosis.  The examiner opined that the Veteran's current back condition appears to be a continuation of work-related injuries during his civilian life and due to age-related degenerative joint disease and osteoporosis.

      Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

The Veteran has been diagnosed with degenerative arthritis of the spine, grade 1 anterolisthesis of L4 on L4, and compression deformities of T10, 11 and 12.  Accordingly, as there is a current low back disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative joint disease and arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

In this instance, however, service connection for degenerative joint disease on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  In this regard, the first evidence of degenerative joint disease of the low back is in X-rays dated in 1992 (approximately 19 years after the Veteran's service).  Accordingly, service connection for degenerative joint disease on a presumptive basis is not warranted.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current low back disability is etiologically related to the Veteran's military service on a direct basis.  

In reaching this conclusion, the Board has considered the lay evidence offered by the Veteran to VA.  This includes his statements, in which he asserted his belief that his low back disability is related to his service, and the statement of a former service colleague, who witnessed the incident with the security locker.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions and the lay assertions of the Veteran's former service colleague.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board also finds that these statements are credible to the extent that they show that the Veteran experienced back pain while holding his locker.  However, while the Veteran is competent to report symptoms such as low back pain, the diagnoses of degenerative arthritis of the spine, grade 1 anterolisthesis of L4 on L4, and compression deformities of T10, 11 and 12, require that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his low back disability, diagnosed as degenerative arthritis of the spine, grade 1 anterolisthesis of L4 on L4, and compression deformities of T10, 11 and 12, is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of degenerative arthritis of the spine, grade 1 anterolisthesis of L4 on L4, and compression deformities of T10, 11 and 12 requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his low back disability.  While competent to report low back pain, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's low back disability is not a simple medical condition he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional.  The Veteran's own assertions as to etiology therefore have no probative value.  

As to the statement of the Veteran's former service colleague, the Board finds that this statement corroborates the Veteran's account of the incident.  However, the colleague merely related that the Veteran appeared to be in pain at the time of the incident and several days after the incident, without describing whether symptoms persisted throughout the remainder of the Veteran's military service.

The Board also considered the statements from the Veteran's wife, who, as a registered nurse, is not considered a lay person and, therefore, may have some specialized knowledge, experience, or training concerning his condition.  The Veteran's wife noted that she met the Veteran in 1973 after the alleged incident, and he told her of the incident during basic training.  She indicated that the position the Veteran was required to assume was not ergonomically correct and that it was a "known fact" that it could case back injuries and strain on the back muscles.  The Board finds that while the Veteran's wife's training as a nurse qualifies her as competent to offer medical opinions, the Board notes that she did not meet the Veteran until after he had completed basic training, and therefore she had no contemporaneous knowledge of whether the incident described by the Veteran caused immediate injury or symptoms.  Therefore, her observations regarding the claimed low back disability cannot be used to determine the onset of the claimed disability.

Furthermore, the Board finds that while the Veteran's wife's training as a nurse qualifies her as competent to offer medical opinions, the Board must also take into account whether such a medical professional is outside the scope of the matter under consideration.  Goss v. Brown, 9 Vet. App. 109, 114-115 (1996) (nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine, or participated in treatment).  This holding is consistent with the Court's decision in Leshore v. Brown, 8 Vet. App. 406 (1995).

Notably, although not disparaging the qualifications of the Veteran's wife, her qualifications are less impressive than those of the February 2014 VA examiner, a VA physician, who specifically reported that the Veteran's current low back disabilities are not related to service, but rather to his age-related osteoporosis.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

The Board also acknowledges that two of the Veteran's treating chiropractors have suggested that there is a relationship between the Veteran's current low back disability and the incident he described in service.  The Board has considered this evidence; however, the Board does not find these opinions to have significant probative value because they do not appear to have been made on a full review of the record, they do not address the significant post-service work injuries to the back, and they do not account for the gap in treatment and a diagnosis following service separation.

Specifically, Dr. B. concluded that the in-service incident had caused distinct trauma resulting in spondylolisthesis.  However, her statement failed to address the June 1992 record in which a physician noted that spondylolysis and spondylolisthesis had not been noted prior to 1992.  Additionally, Dr. H indicated that the Veteran had immediate injury as the result of the in-service incident, and that such traumatic events cause overstretching of the muscles and ligaments supporting the spine, and that the adjacent discs begin to bulge, tear or rupture.  However, it is unclear from her statement whether she reviewed the Veteran's entire medical history before formulating her opinion.  

The Board also acknowledges that a private physical therapist has stated that he recalled his practice treating the Veteran.  However, although he stated that he had been employed by that practice since 1974, he indicated that he had no records to depend upon for accuracy, and he did not specify when exactly the Veteran first received treatment.  Thus, his statement cannot be used to establish onset of the Veteran's claimed low back disability.

The Board finds that the February 2014 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's low back disability.  This examiner reviewed the Veteran's entire claims file and medical history.  Although this examiner noted only one record of treatment related to the back dated in September 1972, for purposes of the opinion, the examiner assumed that the Veteran did in fact injure his back as he so describes during the security locker incident in basic training.  Even to the extent that the Veteran's low back disability might have been capable of lay observation, the Veteran's statements were specifically considered by the VA examining physician in determining, nonetheless, that the Veteran's current low back disability was not related to his military service and was more likely due to age-related degenerative joint disease and osteoporosis and the Veteran's post-service work injuries.  

In formulating his opinion, the examiner explained that the Veteran was diagnosed with lumbar disc disease following a work injury in 1972 and spondylolisthesis at L3-4 following a work injury in 1992.  He noted that degenerative changes were also first noted at L3-4 in 1992.  The examiner indicated that X-rays of the LS spine done in July 2012 showed multilevel degenerative joint disease of the LS spine with grade 1 anterolisthesis of L3 on L4 and loss of vertebral body height and compression deformities of T10, 11, and 12.  He explained, "[t]hus, there has been progression of LS pathology since 1992 with new findings of compression deformities that are most likely due to age-related osteoporosis."  The Board finds that the examiner's opinion adequately explains why the Veteran's current low back disability is most likely due to age-related osteoporosis, rather than his in-service injury.

The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran, his colleague, or his wife regarding the onset and etiology of the Veteran's low back disability.  The etiology of the Veteran's low back disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's low back disability was caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, the VA examiner has greater skill.  The Board also finds that the expert opinion of the VA physician outweighs the private medical opinions from the chiropractors, which were found to be of minimal probative value.  This opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's low back disability, as well as consideration of all relevant lay and medical evidence of record.  

In sum, the weight of the evidence shows that the Veteran's low back disability is unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a low back disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  


ORDER


Entitlement to service connection for a low back disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


